Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated September 29, 1975 and made after a hearing, which affirmed a determination of the respondent Commissioner of Social Services of the County of Nassau to discontinue medical assistance to petitioner Selma Hansen. Determination annulled, on the law, without costs or disbursements, petition granted, and the medical assistance payments are to be reinstituted, retroactive to October 31, 1975. The respondents’ conclusions that petitioner had a beneficial interest in the proceeds of sale of real property based solely on the record ownership and the circumstances attendant upon the transfer of title are not "on the entire record, supported by substantial evidence” (see CPLR 7803, subd 4; Matter of Stork Rest, v Boland, 282 NY 256). More than a "mere scintilla” of evidence is required to sustain an administrative determination (Wilson v Lavine, 47 AD2d 964). Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.